Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: Continuation filed Sept. 29, 2021.
Claims 1-20 are pending in the case. Claims 1, 8 and 15 are independent claims.
Double Patenting
           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-20 of U.S. Patent No. 11,210,419. 

Instant Application No. 17/488,564
U.S. Patent No. 11,210,419
1. A computer-implemented method for protecting user data, comprising: 

detecting, by a hardware processor, one or more user files, created by a user, that are on a user device; 


generating, by the hardware processor, (1) user transactional data associated with one or more detected network-based interactions with a service provider by the user, and 

(2) user behavior data based on one or more user interactions with a graphical user interface of the user device by the user; 

generating, by the hardware processor, a user classification using a machine learning model that classifies the user based on the one or more user files, the user transactional data, and the user behavior data; and 

when the user is identifiable based on the user classification, modifying, by the hardware processor, at least one of (1) the one or more user files stored on the user device and (2) user behavior of the user during an operation of the user device.
1. A computer-implemented method for protecting user data, comprising: 

detecting, by a hardware processor, one or more user files created by a first user and stored on a user device, the one or more user files containing personal information associated with the first user; 
generating, by the hardware processor, user transactional data associated with one or more detected network-based interactions, by the first user, with a service provider; 

generating, by the hardware processor, user behavior data based on one or more user interactions, by the first user, with a graphical user interface of the user device; 
applying, by the hardware processor, a machine learning model to user data to generate a classification of the first user, wherein the user data comprises the user files, the user transactional data, and the user behavior data; and 

when the user is identifiable based on the generated classification, modifying, by the hardware processor, at least one of (i) user files stored on the user device and (ii) user behavior of the first user during an operation of the user device.
Independent Claims 8 and 15 are similar to claims 8 and 15 of U.S. Patent No. 11,210,419. 
Claims 2-7, 9-14 and 16-20 are similar to claims 2-7, 9-14 and 16-20 of U.S. Patent No. 11,210,419. 


Claims 1-20 would be allowable if the 101 rejection is overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179